Title: To George Washington from Jonathan Lawrence, Jr., 15 May 1789
From: Lawrence, Jonathan Jr.
To: Washington, George



My Dear General
New York Greenwich Street May, 15. 1789

I have made several attempts to address you, and as often drop’d my pen almost in Dispair, my Situation almost distracts and destroys me, I was my Dear General born to fair prospects, and under those prospects enterd the Service of my Country where I served untill my health became the Sacrifice. I was obligated to leave the Service tho happily to my feelings, it was on the day that the preliminary Articles of peace took place, the Consequence has been that I am the Singular Instance of having Served thro the War from an Early period without any part of the Gratuity allowed to all the Officers of the Army, Your Excellency was pleased before you left this City after the peace to address me on the Subject and doubted not I came within the

Limits of the Resolution of Congress. I made Use of that letter through General Lincoln, whose Resignation causd its not being laid before Congress, and was mislaid with others of his papers so as never again to be had[.] I have since Petitioned the former Congress, who referrd my Case to Genl Knox who were pleasd to Report thereon, to my disadvantage, Your Excellency has also been Informd that my Aged parents All, to the Amount of Several thousands fell a Sacrifice to British Rapine, whereby my Prospects for future life has and still does remain Gloomy, General Lamb has Suggested to me to Solicit Your Excellency for the Appointment as principal in the Gaugeing Department for this port, or the Weighing Department, I do therefore take the liberty of placeing myself in View to Your Excellency, with a hope that I may be thought of. I hope any thing Your Excellency may see amiss in this my Incorrect Address, will not be Construed as disrespectfull to my General to whom I am bound by the most sincere regard, but rather attributed to that burden which hangs so heavily on my mind from being an Outcast of fortune, from the most pleasing prospects. I have the honor to Subscribe myself Your Excellencys Most Obedient Servant

Jonathan Lawrence Junr

